                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 RITA WESTERHEIDE,                              )
                                                )
                       Plaintiff,               )
                                                )
 vs.                                            )    Case No. 17-cv-1157-JPG
                                                )
 COMMISSIONER OF SOCIAL SECURITY,               )
                                                )
                       Defendant.               )

                                JUDGMENT IN A CIVIL CASE

       IT IS ORDERED AND ADJUDGED that, pursuant to an Order entered by United States

District Judge J. Phil Gilbert (Doc. 19), the Commissioner’s final decision denying Plaintiff’s

application for social security benefits is AFFIRMED.

       Judgment is entered in favor of defendant Commissioner of Social Security and against

plaintiff Rita Westerheide.

       DATED: January 25, 2019


                                                    Margaret M. Robertie,
                                                    Clerk of Court

                                                    BY:   s/Tina Gray
                                                            Deputy Clerk

Approved:
s/ J. Phil Gilbert
J. PHIL GILBERT
U.S. District Judge
